Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claim(s) 1-25 is/are generic to the following disclosed patentably distinct species: 
Species I, Figs. 1-14, drawn to a gate valve embodiment (generally classified in F16K3/02);
Species II, Figs. 15-16, drawn to a rotary ball valve embodiment (generally classified in F16K5/06);
Species III, Figs. 17-18, a drawn to a lift plug valve embodiment (generally classified in F16K1/00).   
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Notice that each of these Species are classified in different areas (Species I in F16K3/02, Species II in F16K5/06 and Species III in F16K1/00) which has attained recognition in the art as a separate subject for inventive effort, and also a separate field 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
 
In addition, this application contains claims directed to the following patentably distinct subspecies: 
Subspecies A, Figs. 1-13, Fig. 15 and Fig. 17, see at least claims 1-6 and 18, drawn to a composite valve seat (i.e. wherein the hyper-elastomeric material is pre-loaded into the seat or a valve seat is present; the subject matter would be generally classified in F16K3/20, F16K5/0673, F16K1/42 depending on the Species mentioned above);
Subspecies B, Figs. 14, 16 and 18, see at least claims 12-13 and 21-23, drawn to a singular packing between the valve/body pocket and the valve (i.e. wherein the hyper-elastomeric material is pre-loaded into the valve/body pocket or no valve seat is present; the subject matter would be generally classified in F16K3/0227, F16K5/0668, F16K1/46 depending on the Species mentioned above).
The subspecies are independent or distinct because Species A requires the combination of the hyper-elastomer and a valve seat to produce the seal against the valve (i.e. a composite valve seat), whereas Species B does not utilizes a valve seat but instead the hyper-elastomer In addition, these subspecies are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed subspecies, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 10-11, 14-16, 19-20 and 24-25 appear to be generic.
There is a search and/or examination burden for the patentably distinct subspecies as set forth above because at least the following reason(s) apply: 
Notice that each of these subspecies is classified in different areas (Subspecies A in F16K3/20, F16K5/0673, F16K1/42 depending on the Species above and Subspecies B in F16K3/0227, F16K5/0668, F16K1/46 depending on the Species above) which has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search and as such, there would be a serious search and/or examination burden if the restriction is not required.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected subspecies or grouping of patentably indistinct subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Preliminary Examination Notes
A preliminary examination of the application reveals the following deficiencies and possible clarity issues in the hopes that they are addressed with the response to the restriction requirement set forth above. The examiner notes the following:
Drawing objection: Figs. 1 and 4C should be designated as -Prior Art- (see MPEP 608.02 (g));
Possible Drawing objection: In Figs. 9A-9B it is unclear if the anti-extrusion ring 904 and the hyper-elastomer 905 point to the correct components since they seem to be inverted as compared to the rest of the drawings (904 should point to the outermost component and 905 should point to the innermost component).
Possible 112a/b rejection: Claims 8, 15 and 17 recite “wherein the valve is configured to seal in an open flow and closed flow position”. Due to a possible typo in the claims, it appears the claimed valve is contradictory in that it claims that the “valve” (as in the valve member 705) seals regardless if it is in the open or closed position (in which case there will never be “an open position”). The examiner believe it is possible the applicant meant to claim the limitation of  “wherein the valve seat is configured to seal in an open flow and closed flow position of the valve” (the valve seat 703 maintains a seal in the open and closed position). The Office suggests that the claim is amended to clarify this.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753